Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 09/06/22 has been received and entered. Application No. 16/517,312 of which claims 1-20 have previously been canceled.  Claims 21-40 are pending in the application, all of which are ready for examination by the examiner.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered. 

Response to Amendment
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.

Response to Arguments
I)	Applicant’s arguments with respect to 35 USC 103 rejections of claims 21-40 have been fully considered but are not persuasive.
II)	Regarding 103 rejections, Applicant argues of claim 21, 29, and 34, “none of the cited references teach or suggest indexing of messages, as is explicitly claimed. That is, the claims explicitly recite, inter alia, that as a message is indexed, a status descriptor is assigned, and only when a particular status descriptor is associated with a message, then is that message capable of being discovered in the database”. 
Examiner respectfully disagrees. Bowman-Amuah discloses in Figs. 105 and 136, col. 195, ll 60-63, messages associated with metadata along with attribute descriptors in the data and outputting status messages. In addition, Bowman-Amuah discloses in Fig. 171, col. 94, ll 1-8 and col. 113, ll 17-52 status messages and status table. Therefore, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton discloses the claimed limitations.
III)	Regarding claims 21-40, Applicant argues “there is no motivation in any of the references to modify them to change the functionality of what is taught by the references into what is taught and claimed in the instant application. Nor is there any teaching or suggestion or motivation to combine the references to achieve what is taught in the instant application, and using the instant application as a roadmap to combine the art is impermissible hindsight reconstruction”.
Examiner respectfully disagrees. In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCP A 1969). In this case, Bowman-Amuah discloses implementing communication services patterns while Srivastava, Kwon and Barton teach method of invoking remote network services using service descriptions, transmitting, receiving and managing data. Therefore, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton discloses the claimed limitations.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman-Amuah (U.S. Patent 6,332,163) in view of Srivastava et al. (U.S. PGPub 2002/0120685; hereinafter “Srivastava”) and further in view of Kwon et al. (U.S. PGPub 2011/0119396; hereinafter “Kwon”) and further in view of Barton et al. (U.S. PGPub 2014/0108585; hereinafter “Barton”).

As per claims 21 and 29, Bowman-Amuah discloses a historian system and a method comprising:
a processor; (See Fig. 1, col. 10, ll 10-15, wherein a central processing unit is disclosed; as taught by Bowman-Amuah.)
a memory device coupled to the processor and further comprising processor-executable instructions stored in the memory device for, when executed by the processor: (See Fig. 1, col. 10, ll 10-32, wherein a memory is disclosed; as taught by Bowman-Amuah.)
receiving, at a client layer of the historian system, content descriptors for the content, the content descriptors comprising data values of one or more tags. (See col. 41, ll 1-16, wherein an index in which “like SGML, XML is a meta-language that allows authors to create their own customized tags to identify different types of data on their Web pages… these tags will make it possible to more effectively index and search for information in databases and on the Web…” is disclosed, also See col. 39, ll 10-51 and col. 42, ll 16-26, wherein SMIL tags are disclosed, also See col. 85, ll 19-28, wherein message processing from a process is disclosed, also See Fig. 58, col. 201, ll 30-43, col. 236, ll 10-25 and col. 237, ll 28-38, wherein attribute values and attribute descriptors defining elements of data are disclosed; as taught by Bowman-Amuah.)
the indexing comprising assigning a status descriptor to each message during each stage of the indexing, in accordance with a particular a type of status descriptor currently assigned to the messages of the respective content descriptors; (See Figs. 105 and 136, col. 195, ll 60-63, wherein messages associated with metadata along with attribute descriptors in the data and outputting status messages are disclosed, also See Fig. 171, col. 94, ll 1-8, col. 113, ll 17-52, and col. 290, ll 1-9,  status messages and status table are disclosed; as taught by Bowman-Amuah.)
dequeuing, at the service layer of the historian system, based on the indexing and storing of the messages, each message previously queued within the indexing queue from the indexing queue as each message is indexed and stored in the database. (See col. 95, ll 46-65, wherein dequeuing requests to and from a queue is disclosed, also See Fig. 14, col. 53, ll 6-14 and col. 54, ll 58-67, col. 55, ll 1-25, wherein indexing services are disclosed; as taught by Bowman-Amuah.)
However, Bowman-Amuah fails to disclose queueing, at the service layer of the historian system, the formatted content descriptors in an indexing queue as messages, and providing selected content corresponding to one or more of the process devices within the process based on the content descriptors found in the database.
On the other hand, Srivastava teaches queueing, at the service layer of the historian system, the formatted content descriptors in an indexing queue as messages, (See para. 67, wherein service descriptor is used to send a message and various forms of messages are disclosed, also See paras. 75-76 and 104, wherein service descriptor is disclosed, also See paras. 380 and 395, wherein message queues in the engine is disclosed; as taught by Srivastava.)
and providing the selected content corresponding to one or more of the process devices within the process based on the content descriptors found in the database. (See para. 175, wherein method of processing service requests is disclosed, also See para. 390, wherein “the connection-private JMS MessageListener will dispatch the response to the appropriate callback method based on the request identifier” is disclosed; as taught by Srivastava.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to have modified a method for providing communication services providing communication services using service descriptions stored in a service registry taught by Bowman-Amuah to include features of accepting data and storing that data in a relational database from which it can be retrieved to handle service requests as taught by Srivastava for the predictable result of storing and identifying content efficiently thought content descriptors.
However, the combination of Bowman-Amuah and Srivastava fails to disclose a database storing content relating to a plurality of process devices within a process; receiving, at a client layer of the historian system, content descriptors for the content, the content descriptors comprising data values of one or more tags corresponding to the process devices within the process, and the content descriptors describing the content.
On the other hand, Kwon teaches a database storing content relating to a plurality of process devices within a process; (See Fig. 1, paras. 52-56, wherein a streaming system that includes encoding device, a server and a client are disclosed, also See paras. 58 and 79, wherein transmitted data is disclosed; as taught by Kwon.)
receiving, at a client layer of the historian system, content descriptors for the content, the content descriptors comprising data values of one or more tags corresponding to the process devices within the process, and the content descriptors describing the content. (See Fig. 1, paras. 52-56, wherein a streaming system that includes encoding device, a server and a client are disclosed, also See paras. 58 and 79, wherein transmitted data is disclosed, also See paras. 66-68, wherein method of receiving a request from the client and transmitting content to the client, content access descriptor (CAD), a tag defined by an item and ContentURL tags are disclosed; as taught by Kwon.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kwon teachings in the combination of Bowman-Amuah and Srivastava system. Skilled artisan would have been motivated to incorporate method for transmitting and receiving data taught by Kwon in the combination of Bowman-Amuah and Srivastava system for the predictable result of storing and identifying content efficiently thought content descriptors. In addition, both of the references (Bowman-Amuah, Srivastava and Kwon) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data retrieval using metadata. This close relation between both of the references highly suggests an expectation of success.
However, the combination of Bowman-Amuah, Srivastava and Kwon fails to disclose formatting, at the client layer of the historian system, the received content descriptors into a language-independent data format, indexing, at the service layer of the historian system, the messages containing the formatted content descriptors, the indexing enabling the content descriptors to be found in the database, the indexing enabling the stored content relating to a plurality of process devices to be selected and retrieved based on the found content descriptors;
On the other hand, Barton teaches formatting, at the client layer of the historian system, the received content descriptors into a language-independent data format, (See paras. 60 and 63-64, wherein content descriptor in which “Some Web sites might require custom actions to create a content descriptor, and these may be embodied in a separate custom scraper invoked when a particular form of URL is presented…” is disclosed, also See paras. 74-75, 79-86, wherein content descriptor creation and management are disclosed; as taught by Barton.)
indexing, at the service layer of the historian system, the messages containing the formatted content descriptors, the indexing enabling the content descriptors to be found in the database, the indexing enabling the stored content relating to a plurality of process devices to be selected and retrieved based on the found content descriptors; (See Fig. 1, paras. 60-64 and 69, wherein techniques for storing, indexing, retrieving information are disclosed; as taught by Barton.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Barton teachings in the combination of Bowman-Amuah, Srivastava, and Kwon system. Skilled artisan would have been motivated to incorporate method for managing content items taught by Barton in the combination of Bowman-Amuah, Srivastava, and Kwon system for the predictable result of storing and identifying content efficiently thought content descriptors. In addition, both of the references (Bowman-Amuah, Srivastava, Kwon, and Barton) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data retrieval using metadata. This close relation between both of the references highly suggests an expectation of success.

As per claim 34, Bowman-Amuah discloses a method comprising: 
the stored content being indexed and capable of being located in a search based on a status of the indexing of the content; (See col. 41, ll 1-16 and col. 53, ll 7-14, wherein indexing and searching for data are disclosed, also See Figs. 105 and 136, col. 195, ll 60-63, wherein messages associated with metadata along with attribute descriptors in the data and outputting status messages are disclosed, also See Fig. 171, col. 94, ll 1-8, col. 113, ll 17-52, and col. 290, ll 1-9,  status messages and status table are disclosed; as taught by Bowman-Amuah.)

receiving, at a client layer of a historian computing device a request for retrieval of data, the request comprising at least one content descriptor formatted into a language-independent data format; (See col. 41, ll 1-16, wherein an index in which “like SGML, XML is a meta-language that allows authors to create their own customized tags to identify different types of data on their Web pages… these tags will make it possible to more effectively index and search for information in databases and on the Web…” is disclosed, also See col. 39, ll 10-51 and col. 42, ll 16-26, wherein SMIL tags are disclosed, also See col. 236, ll 10-25, wherein attribute descriptors are disclosed, also See Fig. 90, wherein method of receiving requests is disclosed; as taught by Bowman-Amuah.)
searching, by a search service of the historian computing device, a search index for the content descriptor; (See col. 41, ll 1-6, wherein tags to index and search for information in databases and on the Web is disclosed; as taught by Bowman-Amuah.)
locating, at a client layer of the historian computing device, content in the database based on a result of searching the search index, the content comprising data values of one or more tags corresponding to a process device; (See col. 41, ll 1-16, wherein an index in which “like SGML, XML is a meta-language that allows authors to create their own customized tags to identify different types of data on their Web pages… these tags will make it possible to more effectively index and search for information in databases and on the Web…” is disclosed, also See col. 39, ll 10-51 and col. 42, ll 16-26, wherein SMIL tags are disclosed, also See Fig. 58, col. 201, ll 30-43, col. 236, ll 10-25 and col. 237, ll 28-38, wherein attribute values and attribute descriptors defining elements of data are disclosed; as taught by Bowman-Amuah.)
However, Bowman-Amuah fails to disclose retrieving, at a client layer of the historian computing device, the located content from the database; and providing, at a client layer of the historian computing device via a communications network, the retrieved content to a client computing device in response to the request, wherein said providing causes the client computing device to display the retrieved content.
On the other hand, Srivastava teaches retrieving, at a client layer of the historian computing device, the located content from the database; (See para. 37, wherein method of retrieving a service handle is disclosed, also See para. 187, wherein method of retrieving values is disclosed; as taught by Srivastava.)
and providing, at a client layer of the historian computing device via the communications network, the retrieved content to a client computing device in response to the request, wherein said providing causes the client computing device to display the retrieved content. (See para. 85, wherein method of outputting data is disclosed, also See para. 175, wherein method of processing service requests is disclosed, also See para. 390, wherein “the connection-private JMS MessageListener will dispatch the response to the appropriate callback method based on the request identifier” is disclosed; as taught by Srivastava.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to have modified a method for providing communication services providing communication services using service descriptions stored in a service registry taught by Bowman-Amuah to include features of accepting data and storing that data in a relational database from which it can be retrieved to handle service requests as taught by Srivastava for the predictable result of storing and identifying content efficiently thought content descriptors.
However, the combination of Bowman-Amuah and Srivastava fails to disclose storing, in a database, content relating to a plurality of process devices within a process; locating, at a client layer of the historian computing device, content in the database, the content comprising data values of one or more tags corresponding to a process device within a process.
On the other hand, Kwon teaches storing, in a database, content relating to a plurality of process devices within a process; (See Fig. 1, paras. 52-56, wherein a streaming system that includes encoding device, a server and a client are disclosed, also See paras. 58 and 79, wherein transmitted data is disclosed; as taught by Kwon.)
locating, at a client layer of the historian computing device, content in the database, the content comprising data values of one or more tags corresponding to a process device within a process. (See para. 46, wherein content resource and searching process are disclosed, also See Fig. 1, paras. 52-56, wherein a streaming system that includes encoding device, a server and a client are disclosed, also See paras. 58 and 79, wherein transmitted data is disclosed, also See paras. 66-68, wherein method of receiving a request from the client and transmitting content to the client, content access descriptor (CAD), a tag defined by an item and ContentURL tags are disclosed; as taught by Kwon.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kwon teachings in the combination of Bowman-Amuah and Srivastava system. Skilled artisan would have been motivated to incorporate method for transmitting and receiving data taught by Kwon in the combination of Bowman-Amuah and Srivastava system for the predictable result of storing and identifying content efficiently thought content descriptors. In addition, both of the references (Bowman-Amuah, Srivastava and Kwon) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data retrieval using metadata. This close relation between both of the references highly suggests an expectation of success.
However, the combination of Bowman-Amuah, Srivastava and Kwon locating, at a client layer of the historian computing device, content in the database based on a formatted content descriptor identified as a result of searching the search index, retrieving, at a client layer of the historian computing device, the located content from the database based on the formatted content descriptor identified as a result of searching the search index.
On the other hand, Barton teaches locating, at a client layer of the historian computing device, content in the database based on a formatted content descriptor identified as a result of searching the search index, (See paras. 60 and 63-64, wherein content descriptor in which “Some Web sites might require custom actions to create a content descriptor, and these may be embodied in a separate custom scraper invoked when a particular form of URL is presented…” is disclosed, also See paras. 74-75, 79-86, wherein content descriptor creation and management are disclosed, also See Fig. 1, paras. 60-64 and 69, wherein techniques for storing, indexing, retrieving information are disclosed as taught by Barton.)
retrieving, at a client layer of the historian computing device, the located content from the database based on the formatted content descriptor identified as a result of searching the search index. (See Fig. 1, paras. 60-64 and 69, wherein techniques for storing, indexing, retrieving information are disclosed; as taught by Barton.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Barton teachings in the combination of Bowman-Amuah, Srivastava, and Kwon system. Skilled artisan would have been motivated to incorporate method for managing content items taught by Barton in the combination of Bowman-Amuah, Srivastava, and Kwon system for the predictable result of storing and identifying content efficiently thought content descriptors. In addition, both of the references (Bowman-Amuah, Srivastava, Kwon, and Barton) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data retrieval using metadata. This close relation between both of the references highly suggests an expectation of success.

As per claims 22, 30 and 35, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton further discloses wherein the content descriptors comprise at least one of a content name and a keyword annotation of content describing the content. (See col. 42, ll 16-26, wherein various content types are disclosed, also See col. 54, ll 35-55, wherein annotating documents is disclosed, also See col. 237, ll 28-38, wherein attribute descriptors defining elements of data is disclosed; as taught by Bowman-Amuah.)

As per claims 23 and 31, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton further discloses searching the indexed content descriptors in the database in response to requests; (See col. 41, ll 1-6, wherein tags to index and search for information in databases and on the Web is disclosed; as taught by Bowman-Amuah.)
and providing indexes of content descriptors stored in the database matching the received requests. (See col. 55, ll 1-34, wherein method of matching search criteria is disclosed; as taught by Bowman-Amuah.)

As per claims 24, 32 and 36, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton further discloses providing a dashboard via a network connection, the dashboard comprising the selected content having one or more common content descriptors. (See col. 35, ll 4-45, wherein starfish software dashboard is disclosed, also See col. 56, ll 44-50, wherein method of managing information and creating common view of services is disclosed, also See col. 236, ll 10-25, wherein attribute descriptors are disclosed; as taught by Bowman-Amuah.)

As per claims 25, 33 and 38, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton discloses wherein the language-independent data format is a JavaScript Object Notation (JSON) format. (See para. 123, wherein JavaScript Object Notation (JSON)-formatted data is disclosed; as taught by Barton.)
See claim 21 for motivation above.

As per claim 26, the rejection of claim 21 is hereby incorporated by reference, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton further discloses receiving the content descriptors and responding to requests via a network connection. (See para. 175, wherein method of processing service requests is disclosed, also See para. 390, wherein “the connection-private JMS MessageListener will dispatch the response to the appropriate callback method based on the request identifier” is disclosed; as taught by Srivastava.) 
See claim 21 for motivation above.

As per claim 27, the rejection of claim 26 is hereby incorporated by reference, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton further discloses wherein the historian system is coupled to a plurality of client devices. (See Fig. 1, col. 10, ll 15-33, wherein a workstation and user interface devices are disclosed, also See col. 26, ll 55-60, wherein client devices are disclosed; as taught by Bowman-Amuah.)
As per claim 28, the rejection of claim 27 is hereby incorporated by reference, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton further discloses providing a dashboard to each of the plurality of client devices via the network connection, the dashboard comprising content having one or more common content descriptors. (See col. 35, ll 4-45, wherein starfish software dashboard is disclosed, also See col. 56, ll 44-50, wherein method of managing information and creating common view of services is disclosed, also See col. 236, ll 10-25, wherein attribute descriptors are disclosed; as taught by Bowman-Amuah.)

As per claim 37, the rejection of claim 34 is hereby incorporated by reference, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton further discloses formatting the at least one content descriptor into a language-independent data format. (See Figs. 65 and 105, col. ll 1-15, wherein method of translating data of the messages is disclosed, also See col. 28, ll 38-44 and col. 39, ll 46-51, wherein formatting information is disclosed; as taught by Bowman-Amuah.)

As per claim 39, the rejection of claim 37 is hereby incorporated by reference, the combination of Bowman-Amuah, Srivastava, Kwon, and Barton further discloses queuing the formatted at least one content descriptor in an indexing queue as messages. (See para. 67, wherein service descriptor is used to send a message and various forms of messages are disclosed, also See paras. 75-76 and 104, wherein service descriptor is disclosed, also See paras. 380 and 395, wherein message queues in the engine is disclosed; as taught by Srivastava.)
See claim 34 for motivation above.

As per claim 40, the rejection of claim 39 is hereby incorporated by reference, the combination of Bowman-Amuah, Kwon, and Barton further discloses indexing the formatted content descriptors from the indexing queue and stored in a database, wherein the indexes enable the at least one content descriptor to be found in the database during said searching and said locating. (See col. 49, ll 9-13 and col. 53, ll 7-14, wherein indexing services are disclosed, also See col. 95, ll 46-52, wherein method of dequeuing requests is disclosed; as taught by Bowman-Amuah.)
However, the combination of Bowman-Amuah and Kwon fails to disclose the messages containing the formatted content descriptors as the messages are dequeued and stored in a database.
On the other hand, Srivastava teaches the messages containing the formatted content descriptors as the messages are dequeued and stored in a database. (See paras. 106-109, wherein service identifier is disclosed, also See para. 139, wherein method of identifying the way which the service is to be executed is disclosed, also See para. 467, wherein method of dequeuing error messages is disclosed; as taught by Srivastava.)
See claim 34 for motivation above.








Conclusion
1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153